ON MOTION
ORDER
Neutral Tandem, Inc. (Neutral) moves to stay proceedings in this appeal pending the court’s disposition of Neutral Tandem v. Peerless Network, 2011-1144. The ap-pellees submit an opposition and move to withdraw their opposition. Neutral replies. Neutral also moves for a 60-day extension of time to file its opening brief.
Neutral asserts that 2011-1144 will likely affect the outcome of this appeal.
Upon consideration thereof,
It Is Ordered That:
(1) The motion to stay is granted. Neutral is directed to inform the court within 14 days of the issuance of the mandate in 2011-1144 how it believes this appeal should proceed. The appellees may also respond within that time.
(2) A copy of this order shall be transmitted to the merits panel assigned to hear 2011-1144 to inform the panel of this related case.
(3) The appellees’ motion to withdraw their opposition to the appellant’s motion is granted.
(4) The appellant’s motion for an extension of time is moot.